Matter of Daum v Sipple (2021 NY Slip Op 03232)





Matter of Daum v Sipple


2021 NY Slip Op 03232


Decided on May 20, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:May 20, 2021

532081
[*1]In the Matter of Terry Daum, Appellant,
vGary Sipple, as Deputy Superintendent of Security at Sullivan Correctional Facility, Respondent.

Calendar Date:April 16, 2021

Before:Egan Jr., J.P., Lynch, Aarons, Pritzker and Reynolds Fitzgerald, JJ.

Terry Daum, Fallsburg, appellant pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Schick, J.), entered August 5, 2020 in Sullivan County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of the Superintendent of Sullivan Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
Judgment affirmed. No opinion.
Egan Jr., J.P., Lynch, Aarons, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that the judgment is affirmed, without costs.